Citation Nr: 1711392	
Decision Date: 04/10/17    Archive Date: 04/19/17

DOCKET NO.  14-38 384A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for prostate cancer for substitution or accrued benefits purposes.  

2.  Entitlement to service connection for diabetes mellitus for substitution or accrued benefits purposes.  

3.  Entitlement to service connection for bladder cancer for substitution or accrued benefits purposes.  

4.  Entitlement to service connection for peripheral neuropathy for substitution or accrued benefits purposes.  

5.  Entitlement to service connection for ischemic heart disease for substitution or accrued benefits purposes.  

6.  Entitlement to service connection for erectile dysfunction for substitution or accrued benefits purposes.  

7.  Entitlement to service connection for urinary incontinence for substitution or accrued benefits purposes. 


REPRESENTATION

Appellant represented by:	Keith D. Armstrong, Attorney


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from September 1958 to September 1964; and from September 1968 to August 1974.  He died in August 2015, and the appellant is his surviving spouse.  In February 2016, the RO granted the appellant's request to be substituted as the claimant in these matters.  See 38 U.S.C.A. § 5121A (West 2014) (Substitution in case of death of a claimant who dies on or after October 10, 2008).

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016). 

The appeal is REMANDED to the agency of original jurisdiction (AOJ).   VA will notify the appellant if further action, on her part, is required.


REMAND

In a July 2015 substantive appeal (VA Form 9), the Veteran requested a Travel Board hearing with regard to the issues currently on appeal.  As previously noted, the Veteran died in August 2015.  In February 2017 correspondence, the appellant indicated that she wished to attend a Travel Board hearing in order to present her contentions.  Thus, the Board finds that the appellant must be provided an opportunity to present testimony at a Board hearing.  See 38 C.F.R. § 20.704 (2016).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The AOJ should undertake appropriate efforts to afford the appellant a Travel Board hearing, for the claims on appeal, pursuant to her requests.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




